 



EXHIBIT 10(j)

Amended and Restated
Weyerhaeuser
Company
1998 Long-Term
Incentive Compensation Plan

Approved by Shareholders
April 16, 2002
As amended June 5, 2002 and
October 8, 2002 and October 8, 2003

1



--------------------------------------------------------------------------------



 



Table of Contents

                      ARTICLE I.   GENERAL     1     1.1     Name of Plan     1
    1.2     Purposes     1     1.3     Effective Date     1     1.4     Number
of Shares     1          
1.4.1
  Authorized Number of Shares     1          
1.4.2
  Reuse of Shares     1          
1.4.3
  Adjustment of Shares     1     1.5     Administration     2          
1.5.1
  Administration and Interpretation by the Committee     2          
1.5.2
  Delegation     2          
1.5.3
  Jurisdictions Outside the United States     2   ARTICLE II.   DEFINITIONS    
2   ARTICLE III.   STOCK OPTIONS; STOCK APPRECIATION RIGHTS     6     3.1    
Types of Stock Options     6          
3.1.1
  Types of Options     6          
3.1.2
  Stock Appreciation Rights     6          
3.1.3
  Exercise/Sell Election     6          
3.1.4
  Exercise/Hold Election     7     3.2     Option Price     7     3.3    
Maximum Annual Award of Shares     7     3.4     Vesting; Exercise Upon
Termination of Employment     7          
3.4.1
  Initial Vesting Period     7          
3.4.2
  Term of Options and Stock Appreciation Rights     7          
3.4.3
  Exercise by Personal Representative     7          
3.4.4
  Post-Termination Exercises     7     3.5     Payment for Shares     8        
 
3.5.1
  Form of Payment     8     3.6     Acquired Company Awards     8   ARTICLE
IV.   STOCK AWARDS     9     4.1     Committee Authority     9     4.2    
Issuance of Shares     9     4.3     Waiver of Restrictions     9     4.4    
Maximum Annual Stock Awards     9   ARTICLE V.   PERFORMANCE SHARE AWARDS     9
    5.1     Performance Share Awards Authority     9     5.2     Payout Upon
Termination     10     5.3     Maximum Amount of Performance Share Awards     10
  ARTICLE VI.   GENERAL     10     6.1     Amendment and Termination of Plan    
10  

2



--------------------------------------------------------------------------------



 



                        6.2     Continued Employment; Rights in Options and
Awards     10     6.3     Other Compensation Plans     11     6.4    
Certificates for Shares; Registration     11     6.5     No Rights as
Shareholder     11     6.6     No Assignment or Transfer of Interests     11    
6.7     Compliance with Laws and Regulations     11     6.8     Withholding of
Taxes     11     6.9     No Trust or Fund     11     6.10     Governing Law    
12     6.11     Severability     12   ARTICLE VII   CHANGE IN CONTROL     12    
7.1     Treatment of Outstanding Awards     12     7.2     Termination,
Amendment, and Modification of Change-in-Control Provisions     12     7.3    
Pooling of Interests Accounting     13  

3



--------------------------------------------------------------------------------



 



Amended and Restated Weyerhaeuser Company
1998 Long-Term Incentive Compensation Plan

ARTICLE I. GENERAL

     1.1 Name of Plan. The name of the plan set forth herein is the
“Weyerhaeuser Company 1998 Long-Term Incentive Compensation Plan,” herein called
the “Plan.”

     1.2 Purposes. The purposes of the Plan are to enhance the long-term
profitability and shareholder value of Weyerhaeuser Company by offering
stock-based incentives to those employees of the Company and Subsidiaries who
are key to the growth and success of Weyerhaeuser, to attract and retain
executives with experience and ability on a basis competitive with industry
practices, and to motivate executives to focus on strategies that will increase
stock price over time.

     1.3 Effective Date. The effective date of the Plan is the date on which it
is approved by the shareholders of the Company at the annual meeting of
shareholders on April 21, 1998 or any adjournment thereof. The Plan shall have
no fixed expiration date.

     1.4 Number of Shares

           1.4.1 Authorized Number of Shares. The number of Shares that may be
issued under the Plan shall not exceed twenty million (20,000,000). Shares
issued pursuant to the Plan will be authorized and unissued Shares which may
include Shares which from time to time have been reacquired by the Company.

           1.4.2 Reuse of Shares. To the extent that (a) any Stock Option or
Stock Appreciation Right expires, or is terminated, canceled or surrendered,
without being exercised; (b) Shares are not issued upon exercise of any Stock
Appreciation Right; (c) the underlying Shares are not issued because the Award
is forfeited, terminated, surrendered or canceled; or (d) Shares are not issued
pursuant to any Performance Share Award, then Shares underlying or subject to
such Stock Option, Stock Appreciation Right or Award shall again be available
for issuance in connection with future grants of Stock Options, Stock
Appreciation Rights and Awards under the Plan.

           1.4.3 Adjustment of Shares. In the event that at any time or from
time to time a stock dividend, stock split, recapitalization, merger,
consolidation, or other change in capitalization of the Company, or a sale by
the Company of all or part of its assets, or any distribution to shareholders
other than a cash dividend, results in (a) the outstanding Shares, or any
securities exchanged therefor or received in their place being exchanged for a
different number or class of securities of the Company or of any other
corporation, or (b) new, different or additional securities of the Company or of
any other corporation being received by the holders of Shares of the Company,
then:

1



--------------------------------------------------------------------------------



 



      (i)  the limitation to 20,000,000 Shares set forth in Section 1.4.1 of
Article I;         (ii)  the number and class of Shares that may be made subject
to Stock Options, Stock Appreciation Rights and Awards;         (iii)  the
Option Price of unexercised Stock Options and Stock Appreciation Rights; and    
  (iv)  Share values or prices used for calculation purposes

shall in each case be equitably adjusted as determined by the Committee in its
sole discretion.

     1.5 Administration

           1.5.1 Administration and Interpretation by the Committee. The Plan
shall be administered by the Committee. The Board shall consider in selecting
members of the Committee, the provisions regarding (a) “outside directors” as
contemplated by Section 162(m) of the Code and (b) “nonemployee directors” as
contemplated by Rule 16b-3 under the Exchange Act. The Committee shall have
exclusive authority to designate the employees of the Company and Subsidiaries
who are eligible to participate in the Plan as Participants. The Committee shall
also have exclusive authority to interpret the Plan and may from time to time
adopt, and change, rules and regulations of general application for the
administration of the Plan, including rules and regulations relating to the
manner of exercise and settlement of Stock Options and Stock Appreciation
Rights, issuance and custody of Restricted Stock and the manner of settlement of
Performance Share Awards. The Committee’s interpretation of the Plan and its
rules and regulations, and all actions taken and determinations made by the
Committee pursuant to the Plan, shall be conclusive and binding on all parties
involved or affected.

           1.5.2 Delegation. The Board or the Committee may delegate the
responsibility for administering the Plan with respect to designated classes of
eligible Participants to a different committee or committees appointed by the
Board consisting of two or more members of the Board, subject to such
limitations as the Board or the Committee deems appropriate. The Committee may
delegate administrative duties to such of the officers of the Company as it so
determines.

           1.5.3 Jurisdictions Outside the United States. The Committee shall
have the authority and discretion to establish terms and conditions of awards as
the Committee determines to be necessary or appropriate to conform to applicable
requirements or practices of jurisdictions outside of the United States.

ARTICLE II. DEFINITIONS

     For purposes of the Plan, the following terms shall be defined as set forth
below:

2



--------------------------------------------------------------------------------



 



     2.1 “Award” means any award or grant of Shares under Section 4 of Article
IV and any award or grant of Performance Shares under Section 5 of Article V.

     2.2 “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.

     2.3 “Board” means the Board of Directors of the Company.

     2.4 “Change in Control” or “CIC” of the Company shall be deemed to have
occurred as of the first day that any one or more of the following conditions
shall have been satisfied:



      (i)  Any Person, but excluding the Company and any subsidiary of the
Company and any employee benefit plan sponsored or maintained by the Company or
any subsidiary of the Company (including any trustee of such plan acting as
trustee), directly or indirectly, becomes the Beneficial Owner of securities of
the Company representing twenty percent (20%) or more of the combined voting
power of the Company’s then outstanding securities with respect to the election
of directors of the Company and such ownership continues for at least a period
of thirty (30) days (with the end of such period being deemed the effective date
of the CIC); or         (ii)  During any twenty-four (24) consecutive month
period, the individuals who, at the beginning of such period, constitute the
Board (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof, provided, however, that a director who
was not a director at the beginning of such twenty-four (24) month period shall
be deemed to have satisfied such twenty-four (24) month requirement (and be an
Incumbent Director) if such director was elected by, or on the recommendation of
or with the approval of, at least two-thirds (2/3) of the directors who then
qualified as Incumbent Directors either actually (because they were directors at
the beginning of such period) or by prior operation of the provisions of this
Section 2(f); or         (iii)  There is consummated: (a) a plan of complete
liquidation of the Company; or (b) a sale or disposition of all or substantially
all the Company’s assets in one or a series of related transactions; or (c) a
merger, consolidation, or reorganization of the Company with or involving any
other corporation, other than a merger, consolidation, or reorganization that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than
sixty-five percent (65%) of the combined voting power of the voting securities
of the Company (or such surviving entity) outstanding immediately after such
merger, consolidation, or reorganization.”

     2.5 “Code” means the Internal Revenue Code as amended from time to time.

3



--------------------------------------------------------------------------------



 



     2.6 “Committee” means the Compensation Committee of the Board of Directors
of the Company.

     2.7 “Company” means Weyerhaeuser Company, a Washington corporation.

     2.8 “Disability” means “disability” as that term is defined for purposes of
the Company’s Retirement Plan for Salaried Employees.

     2.9 “Disability Retirement” means a termination that is due to Disability,
but does not satisfy the conditions of an Early Retirement or Retirement, and
the onset of Disability occurred on or after the date the Participant accrued
10 years of Vesting Service (as defined in the Weyerhaeuser Company Retirement
Plan for Salaried Employees) and, in the U.S., the Participant is eligible to
receive immediate or deferred Disability Retirement benefits pursuant to
Section 4.8 of the Weyerhaeuser Company Retirement Plan for Salaried Employees.

     2.10 “Early Retirement” means retirement pursuant to the Company’s
Retirement Plan for Salaried Employees on a date prior to the individual’s
normal retirement date.

     2.11 “Exchange Act” means the Securities Act of 1934 as amended from time
to time.

     2.12 “Exercise/Sell Election” means the election set forth in Section 3.1.3
of Article III.

     2.13 “Fair Market Value” means the arithmetic average of the highest and
lowest sales prices per Share on a day as reported on the consolidated
transaction reporting system for New York Stock Exchange issues or such other
source the Committee deems reliable for the day.

     2.14 “Grant Date” means the date designated in a resolution of the
Committee as the date the Stock Option, Stock Appreciation Right or Award is
granted, which date shall not be earlier than the date the Committee completed
the act of adoption of the resolution. If the Committee does not designate a
Grant Date in the resolution, the Grant Date shall be the date the Committee
completed the act of adoption of the resolution.

     2.15 “Holder” means the Participant to whom is granted a Stock Option,
Stock Appreciation Right or Award, or the personal representative of the Holder
who has died.

     2.16 “Incentive Stock Option” means an option to purchase Shares granted
under Article III of the Plan with the intention that it qualify as an
“incentive stock option” as that term is defined in Section 422 of the Code.

     2.17 “Non-Qualified Stock Option” means an option to purchase Shares
granted under Article III of the Plan other than an Incentive Stock Option.

     2.18 “Option Price” means the purchase price of Shares, as prescribed by
the Committee, in respect to any Stock Option or Stock Appreciation Right.

4



--------------------------------------------------------------------------------



 



     2.19 “Participant” means an individual who is a Holder of Stock Options,
Stock Appreciation Rights and/or Awards or, as the context may require, any
employee of the Company or a Subsidiary who has been designated by the Committee
as eligible to participate in the Plan.

     2.20 “Performance Measures” means objective criteria specifically defined
by the Committee on a Company-specific basis, business-unit basis or in
comparison with peer group performance, which may include or exclude specified
items of an unusual or nonrecurring nature, and are based on one or more of the
following: earnings before interest and taxes, net earnings, earnings per share,
return on equity, return on assets, return on capital employed, cash flow, cost
reduction, stock price appreciation, total shareholder return, economic value
added, cash flow return on investment, and cash value added.

     2.21 “Performance Share” means a unit of value, equal on the Grant Date to
the Fair Market Value of a Share on such Date or such greater value as the
Committee shall prescribe, used to calculate the total value of a Performance
Share Award.

     2.22 “Performance Share Award” means an award granted under Article V of
the Plan the payout of which is subject to achievement through a performance
period of performance goals prescribed by the Committee.

     2.23 “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a ‘group’ as defined in Section 13(d).

     2.24 “Restricted Stock Award” means an Award of Shares granted under
Article IV of the Plan the rights of ownership of which are subject to
restrictions prescribed by the Committee.

     2.25 “Retirement” means retirement as of the individual’s normal retirement
date under the Company’s Retirement Plan for Salaried Employees.

     2.26 “Shares” means the common shares (par value $1.25 per share) of the
Company.

     2.27 “Stock Appreciation Right” means a right, granted under Section 3.1.2
of Article III, to surrender to the Company all or a portion of the related
Stock Option, if any, and to receive an amount (in Shares or cash or any
combination of Shares and cash, as the Committee shall determine) equal to the
excess of the fair market value per Share, as determined in Section 3.1.2, for
the date the Stock Appreciation Right is exercised over the Option Price per
Share.

     2.28 “Stock Option” or “Option” means the right to purchase Shares granted
under Section 3.1.1 of Article III of the Plan.

     2.29 “Subsidiary” means a corporation the voting share ownership of which,
by the Company or another Subsidiary, is sufficient for the election of a
majority of the directors of the corporation.

5



--------------------------------------------------------------------------------



 



ARTICLE III. STOCK OPTIONS; STOCK APPRECIATION RIGHTS

3.1 Types of Stock Options

           3.1.1 Types of Options. The Committee is authorized to grant Stock
Options to Participants either alone or wholly or partially in connection with
Stock Appreciation Rights, for such number of Shares and at such Option Price,
and exercisable in such installments over such periods of time and subject to
such vesting provisions, as the Committee shall determine. The Committee shall
designate each Option issued hereunder as an “Incentive Stock Option” or a
“Non-Qualified Stock Option.” To the extent the aggregate Fair Market Value
(determined as of the Grant Date) of Common Stock with respect to which
Incentive Stock Options are exercisable for the first time during any calendar
year (under the Plan and all other stock option plans of the Company) exceeds
$100,000, such portion in excess of $100,000 shall be treated as a Nonqualified
Stock Option. In the event the participant holds two or more such Options that
become exercisable for the first time in the same calendar year, such limitation
shall be applied on the basis of the order in which such Options are granted.

           3.1.2 Stock Appreciation Rights. The Committee is authorized to grant
Stock Appreciation Rights, either alone or wholly or partly in conjunction with
Stock Options, for such numbers of Shares and at such Option Prices as the
Committee shall determine. Upon exercise of a Stock Appreciation Right, the
Holder shall be entitled to receive cash equivalent to the difference per Share
between the fair market value and the Option Price, multiplied by the number of
Shares as to which the Stock Appreciation Right is exercised; provided that for
purposes of this Section 3.1.2, the fair market value per Share shall be the
market price at which Shares are trading on the New York Stock Exchange as of
the time the Stock Appreciation Right is exercised; and, provided further, that
the Committee shall have the sole discretion to determine in any case or cases
such other form in which payment will be made to the Holder, i.e. all cash, all
Shares, or any combination thereof. If the Holder is to receive Shares upon
exercise of a Stock Appreciation Right, the number of Shares so determined is
not a whole number, such number shall be reduced to the next lower number and
there shall be paid to the Holder in cash an amount equal to the product of
multiplying the remaining fractional share by the fair market value, as
determined pursuant to the prior sentence, of one share on the exercise date.

           3.1.3 Exercise/Sell Election. Holders of Stock Options not granted in
conjunction with Stock Appreciation Rights shall have, at each time of exercise
of such an Option, the right to elect to exercise such Option by causing a cash
payment of the Option Price to be made to the Company and simultaneously having
such number of such Shares sold through a Company-designated registered broker
in an open market transaction , such “exercise/sell election” to be effected in
accordance with procedures and documentation established by the Secretary of the
Company. The Holder of such Exercise/Sell election shall have the right to elect
either to: (A) have the number of Shares to be sold approximate the number of
Shares that upon sale on the exercise date would be required to yield cash
proceeds equivalent to the sum of (i) the total Option Price for the Shares as
to which the option is exercised and (ii) the applicable tax withhholding due
upon exercise of the Option; or (B) have the number of Shares sold be the

6



--------------------------------------------------------------------------------



 



number of shares as to which the option is exercised. The Holder of the Stock
Option with the Exercise/Sell Election electing under (A) above shall be
entitled to receive (i) the proceeds of sale of the Shares to be sold remaining
after payment to the Company of the Option Price and the applicable tax
withholding; and (ii) the number of Shares remaining after the sale of Shares as
provided above. The Holder of the Stock Option with the Exercise/Sell Election
electing under (B) above shall be entitled to receive the proceeds of the sale
of the Shares to be sold remaining after payment to the Company of the Option
Price and the applicable tax withholding.

           3.1.4 Exercise/Hold Election Holders of Stock Options not granted in
conjunction with Stock Appreciation Rights shall have, at each time of exercise
of such an Option, the right to elect to exercise such Option by causing a cash
payment of the Option Price plus any applicable tax withholding due upon the
exercise of the Option to be made to the Company. For purposes of determining
the amount to be paid to the Company under this Section 3.1.4 for applicable tax
withholding, the value of the Shares obtained upon exercise shall be deemed to
be the Fair Market Value per Share on the trading day immediately prior to the
exercise date.

     3.2 Option Price. The Option Price of the Shares subject to any Stock
Option or Stock Appreciation Right shall be determined by the Committee, but
shall in no instance be less than the Fair Market Value on the Grant Date.

     3.3 Maximum Annual Award of Shares. The maximum number of shares that may
be awarded to any Participant in any year as Stock Options or Stock Appreciation
Rights is 200,000, except that in one year up to 400,000 shares may be awarded
to a Participant after such Participant becomes Chief Executive Officer of the
Company.

     3.4 Vesting; Exercise Upon Termination of Employment

           3.4.1 Initial Vesting Period. Each Stock Option and Stock
Appreciation Right shall become initially exercisable after such period as may
be determined by the Committee.

           3.4.2 Term of Options and Stock Appreciation Rights. Except as
otherwise provided in this Section 3, each Stock Option and Stock Appreciation
Right shall by its terms expire at such time as the Committee may determine in
granting it, but not later than ten years from the date the Option or Right is
granted.

           3.4.3 Exercise by Personal Representative. Any Stock Option or Stock
Appreciation Right exercisable at the time of death of the Holder may be
exercised by the personal representative of the Holder entitled thereto at any
time or from time to time within two years after the date of death, but in no
event later than ten years (or such shorter period as determined under Section
3.4.2) from the Grant Date.

           3.4.4 Post-Termination Exercises. In case of termination of
employment of the Holder other than by reason of death, any Stock Option or
Stock Appreciation Right of the Holder shall be exercisable after the date the
Holder ceases to be an employee of the Company or

7



--------------------------------------------------------------------------------



 



a Subsidiary only: (i) within three years if the termination of the Holder’s
employment is as a result of position elimination or Disability, or (ii) within
five years if the termination of the Holder’s employment is coincident with
Early Retirement or Disability Retirement, or (iii) within the remaining term
established by the Committee in granting the Stock Option or Stock Appreciation
Right if the termination of the Holder’s employment is coincident with
Retirement, or (iv) within three months if termination of the Holder’s
employment is for any reason other than position elimination, Disability, Early
Retirement or Retirement, but in no event shall the Stock Option or Stock
Appreciation Right be exercisable under this Section 3.4.4 later than ten years
(or such shorter period determined under Section 3.4.2) from the Grant Date.
Neither transfer of employment between or among the Company and Subsidiaries, or
a leave of absence approved in accordance with Company procedures, shall be
considered termination of employment.

     3.5 Payment for Shares

           3.5.1 Form of Payment. Upon exercise of a Stock Option not involving
exercise of a related Stock Appreciation Right, in whole or in part, the Option
Price for Shares to which the exercise relates shall be paid in cash (including
payment in accordance with Section 3.1.3 and 3.1.4) or, unless otherwise
designated by the Committee at the time the Stock Option is granted, paid for
with Shares already owned by the Holder for at least six months (or any shorter
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes) in the manner designated by the Secretary of the Company,
valued at their Fair Market Value on the trading day immediately preceding the
exercise date. Such payment may be made by tendering by attestation Shares
already owned by the Holder that on the day immediately prior to the exercise
date have a Fair Market Value equal to the aggregate exercise price of the
Shares being purchased under the Option. No Shares shall be issued until such
payment in full of cash or previously owned Shares has been made. The Holder
shall have none of the rights of a shareholder with respect to Shares subject to
a Stock Option or Stock Appreciation Right unless and until the Shares are
issued to the Holder.

     3.6 Acquired Company Awards. Notwithstanding anything in the Plan to the
contrary, the Committee may grant Stock Options, Stock Appreciation Rights
and/or Awards under this Plan in substitution for equity or equity-based awards
issued under other plans, or assume under this Plan equity or equity-based
awards issued under other plans, if the other plans are or were plans of other
corporations (“acquired corporations”) (or the parent of the acquired
corporation) and the new Option, Right or Award is substituted, or the old award
is assumed, by reason of a corporate merger, consolidation, acquisition of
property or of stock, reorganization or liquidation (the “Acquisition
Transaction”) within the meaning of Section 424(a) of the Code and provided that
the requirements of Code Sections 424(a)(1) and (2) are complied with in
connection with options designated as incentive stock options intended to
qualify under Section 422 of the Code. In the event that a written agreement
pursuant to which the Acquisition Transaction is completed is approved by the
Board of Directors and said Agreement sets forth the terms and conditions of the
substitution for or assumption of outstanding equity or equity-based awards of
the acquired corporation, said terms and conditions shall be deemed to be the
action of the Committee hereunder without any further action by the Committee
and the persons holding

8



--------------------------------------------------------------------------------



 



such awards shall be deemed to be Participants and Holders; provided that the
Committee may take any further action with respect to such awards as may be
necessary in connection with Section 162(m) of the Code or Rule 16b-3 under the
Exchange Act.

ARTICLE IV. STOCK AWARDS

     4.1 Committee Authority. The Committee is authorized to make awards of
Shares of the Company subject to Performance Measures established by the
Committee, in writing, no later than the first 90 days of the period in which
the Performance Measure shall apply; provided, however, that the maximum number
of shares that may be awarded as stock awards is 1,000,000 shares. Performance
periods shall not be shorter than one year. Other terms, conditions and
restrictions of such awards shall be set forth in an agreement or agreements
between the Company and the recipient of the Award. The terms, conditions and
restrictions which the Committee shall have the power to determine shall include
the manner in which Shares subject to Restricted Stock Awards are held during
the periods they are subject to restrictions and the circumstances under which
forfeiture of Restricted Stock Share Awards and Shares subject to Restricted
Stock Awards shall occur by reason of termination of employment of the Holder.

     4.2 Issuance of Shares. Upon the satisfaction of the terms, conditions and
restrictions prescribed in respect to a Restricted Stock Award, or upon the
Holder’s release from the terms, conditions and restrictions of a Restricted
Stock Award, as determined by the Committee, the Company shall deliver, as soon
as practicable, to the Holder, or in the case of the Holder’s death, to the
personal representative of the Holder or as the appropriate court directs, a
stock certificate for the appropriate number of Shares.

     4.3 Waiver of Restrictions. Notwithstanding any other provisions of the
Plan, the Committee may, in its sole discretion, waive the forfeiture period and
any other terms, conditions or restrictions of any Stock Award under
circumstances (including the death, Disability, Retirement or Early Retirement
of the Holder, or material change in the Holder’s circumstances arising after
the date of the Award), and subject to such terms and conditions (including
forfeiture of the Shares) as the Committee shall deem appropriate.

     4.4 Maximum Annual Stock Awards. The maximum number of shares that may be
awarded to any participant each year as Stock Awards is 50,000, except that one
award of up to 100,000 shares may be made to a Participant after such
Participant becomes the Chief Executive Officer of the Company.

ARTICLE V. PERFORMANCE SHARE AWARDS

     5.1 Performance Share Awards Authority. The Committee is authorized to
grant Performance Share Awards to Participants using Performance Measures
established by the Committee, in writing, no later than the first 90 days of the
period in which the Performance Measure shall apply. In addition, the Committee
is authorized to determine: (a) the length of

9



--------------------------------------------------------------------------------



 



performance periods except that no performance period may be shorter than one
year, (b) the amount and frequency of grants of Performance Share Awards, both
independently and in relation to grants of Stock Options and other Awards, and
(c) the form of payment of Awards, which may be in cash, shares, Options, Rights
or Awards or any combination of cash, Shares, Options, Rights and Awards. The
Committee may not adjust performance goals and performance periods established
for any Award if such adjustment would increase the amount of the Award.

     5.2 Payout Upon Termination. In the event a Holder’s employment by the
Company or a Subsidiary terminates during the performance period of a
Performance Share Award, payout shall be as follows:



      (a)  If the termination of employment is the result of discharge for cause
or resignation, or Early Retirement prior to age 62 at the request of the
Holder, the Award shall be forfeited in full.         (b)  If the termination is
the result of Retirement, death, Disability, position elimination, or Early
Retirement at the request of the Company, payout shall be made at the end of the
applicable performance period and prorated for service during the performance
period.

     5.3 Maximum Amount of Performance Share Awards. The maximum amount that may
be paid to any Participant in any year with respect to Performance Share Awards
is $2,000,000.

ARTICLE VI. GENERAL

     6.1 Amendment and Termination of Plan. The Board or the Committee may from
time to time discontinue or terminate the Plan and may from time to time amend,
modify, or otherwise alter the Plan or any provision thereof without shareholder
approval, except as may be required to comply with the federal securities laws,
the listing requirements of a national securities exchange or the Internal
Revenue Code; provided, however, that no amendment may be made without
shareholder approval if such amendment would decrease the Option Price set by
the Committee upon grant of the Option, except for adjustments made pursuant to
Section 1.4.3. No amendment or discontinuance of the Plan shall, without the
written consent of the Holder adversely affect the Holder’s Stock Option, Stock
Appreciation Right or Award.

     6.2 Continued Employment; Rights in Options and Awards. Neither the Plan,
participation in the Plan as a Participant, or any action of the Committee taken
under the Plan shall be construed as giving any Participant or employee of the
Company or a Subsidiary any right to be retained in the employ of the Company or
a Subsidiary or limit the right of the Company or a Subsidiary to terminate the
employment of the Participant or employee. In addition, neither the Plan,
participation in the Plan as a Participant, or any action of the Committee taken
under the Plan shall be construed as giving the Participant or employee of the
Company or a Subsidiary any right to continued rights to options or awards under
the plan.

10



--------------------------------------------------------------------------------



 



     6.3 Other Compensation Plans. Neither the adoption of the Plan nor anything
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing other or additional compensation arrangements, or discontinuing or
terminating such arrangements, and such other arrangements may be either
generally applicable or applicable only in specific cases.

     6.4 Certificates for Shares; Registration. The Company shall be under no
obligation to any Participant to register for offering or resale under the
Securities Act of 1933, or register or qualify under state securities laws, any
Shares, security or interest in a security paid or issued under, or created by
the Plan. The Company may issue certificates for Shares with such legends and
subject to such restrictions on transfer and stop transfer instructions as
counsel for the Company deem necessary or desirable for compliance by the
Company with federal and state securities laws.

     6.5 No Rights as Shareholder. No Stock Option, Stock Appreciation Right or
Award shall entitle the Holder to any dividend, voting or other right of a
shareholder unless and until the date of issuance under the Plan of the Shares
that are the subject of the Option, Right or Award, free of all applicable
restrictions.

     6.6 No Assignment or Transfer of Interests. No Stock Option, Stock
Appreciation Right or Award shall be assignable or otherwise transferable by the
Holder except as provided for herein in the case of death of the Holder. If a
Holder makes an assignment or transfer in violation of this Section, any
obligation of the Company with respect to such Option, Right or Award shall
thereupon terminate.

     6.7 Compliance with Laws and Regulations. In interpreting and applying the
provisions of the Plan, any Stock Option granted as an Incentive Stock Option
pursuant to the Plan shall to the extent permitted by law, be construed as an
“incentive stock option” within the meaning of Section 422 of the Code.

     6.8 Withholding of Taxes. The Company may require the Holder to pay to the
Company the amount of any withholding taxes which the Company is required to
withhold with respect to the grant, exercise, payment or settlement of any Stock
Option, Stock Appreciation Right or Award. In such instances, the Committee may,
in its discretion and subject to the Plan and applicable law, permit the Holder
to satisfy withholding obligations, in whole or in part, by paying cash or by
electing to have the Company withhold Shares, or to transfer Shares to the
Company, in such amounts as are equivalent to the Fair Market Value of the
withholding obligation.

     6.9 No Trust or Fund. The Plan is intended to constitute an “unfunded”
plan. Nothing contained herein shall require the Company to segregate any monies
or other property, or Shares, or to create any trusts, or to make any special
deposits for any immediate or deferred amounts payable to any Participant, and
no Participant shall have any rights that are greater than those of a general
unsecured creditor of the Company.

11



--------------------------------------------------------------------------------



 



     6.10 Governing Law. The Plan and all interpretations of its provisions
shall be governed by the laws of the State of Washington and applicable Federal
laws.

     6.11 Severability. If any provision of the Plan or any Stock Option, Stock
Appreciation Right or Award is determined to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person, or would disqualify the
Plan or any Option, Right or Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the intent of the Plan
or the Option, Right or Award, such provision shall be stricken as to such
jurisdiction, person or Option, Right or Award, and the remainder of the Plan
and any such Option, Right or award shall remain in full force and effect.

ARTICLE VII      CHANGE IN CONTROL

     7.1 Treatment of Outstanding Awards. Upon the occurrence of a Change in
Control, unless otherwise specifically prohibited under the applicable laws, or
by the rules and regulations of any governing governmental agencies or national
securities exchanges:



      (i)  Any and all Options and Stock Appreciation Rights shall become
immediately exercisable, and shall remain exercisable throughout their entire
term;         (ii)  Any restriction periods and restrictions imposed on
Restricted Stock Awards which are not performance-based shall lapse;        
(iii)  The target payout opportunities attainable under all outstanding Awards
shall be deemed to have been fully earned for the entire performance period(s)
as of the effective date of the Change in Control. The vesting of all Awards
denominated in Shares shall be accelerated as of the effective date of the
Change in Control, and there shall be paid out in cash to Participants within
thirty (30) days following the effective date of the Change in Control a pro
rata number of shares based upon an assumed achievement of all relevant targeted
performance goals and upon the length of time within the performance period
which has elapsed prior to the Change in Control; provided, however, that there
shall not be an accelerated cash payout with respect to Awards which qualify as
“derivative securities” under Section 16 of the Exchange Act which were granted
less than six (6) months prior to the effective date of the Change in Control.

     7.2 Termination, Amendment, and Modification of Change-in-Control
Provisions. Notwithstanding any other provision of this Plan (but subject to the
limitations of Section 6.1 hereof) or any award agreement provision, the
provisions of this Article 7 may not be terminated, amended, or modified on or
after the date of a Change in Control to affect adversely any Award theretofore
granted under the Plan without the prior written consent of the Participant with
respect to said Participant’s outstanding Awards; provided, however, the
Committee, may

12



--------------------------------------------------------------------------------



 



terminate, amend, or modify this Article 7 at any time and from time to time
prior to the date of a Change in Control.

7.3 Pooling of Interests Accounting. Notwithstanding any other provision of the
Plan to the contrary, in the event that the consummation of a Change in Control
is contingent on using pooling of interests accounting methodology, the
Committee may take any action necessary to preserve the use of pooling of
interests accounting.

13